Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 5, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151421                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  TOD McLAIN, Personal Representative of the                                                                Joan L. Larsen,
  ESTATE OF TRACY McLAIN,                                                                                             Justices
            Plaintiff-Appellant,
  v                                                                 SC: 151421
                                                                    COA: 318927
                                                                    Ingham CC: 11-000859-NH
  LANSING FIRE DEPARTMENT, CITY OF
  LANSING, and JEFFREY WILLIAMS,
            Defendants-Appellees,
  and
  MICHAEL DEMPS,
           Defendant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 3, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR
  7.305(H)(1). The parties shall file supplemental briefs within 42 days of the date of this
  order addressing: (1) whether the hospital intern’s medical progress notes indicating that
  the plaintiff’s decedent had been observed with the breathing tube lodged in her
  esophagus were admissible evidence; and (2) if so, whether the Court of Appeals
  correctly ruled that even if they were admissible, the notes were insufficient to create a
  question of fact as to whether the defendants were grossly negligent. The parties should
  not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 5, 2016
           t0202
                                                                               Clerk